Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 24, 2021

                                       No. 04-21-00446-CV

                                       Maria BENAVIDES,
                                            Appellant

                                                 v.

      WILMINGTON TRUST, National Association, as Trustee of MFRA Trust 2014-2,
                                  Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV00782
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        Appellant Maria Benavides filed a notice of appeal which indicates she is appealing the
trial court’s order vacating its previous order staying writ of possession. “[T]he general rule, with
a few mostly statutory exceptions, is that an appeal may be taken only from a final judgment.”
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The order Benavides attempts to
appeal is not a final judgment and is not one of those appealable interlocutory orders listed in
section 51.014 of the Texas Civil Practice and Remedies Code. See Ramey v. Bank of N.Y.,
No. 14-11-00992-CV, 2012 WL 1048648, at *1 (Tex. App.—Houston [14th Dist.] Mar. 27,
2012, no pet.) (mem. op.) (concluding the court did not have jurisdiction over an attempted
appeal from an order denying a motion to stay writ of possession); see also TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014. Thus, it appears that we lack jurisdiction to entertain this appeal. We,
therefore, ORDER appellant to show cause on or before December 15, 2021, why this appeal
should not be dismissed for lack of jurisdiction.

       All appellate deadlines are suspended pending further order from this court.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court